Case 2:21-cv-00029-JPH-MG Document 24 Filed 05/07/21 Page 1 of 2 PageID FILED
                                                                        #: 127
                                                                           05/07/2021
                                                                     U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                      Roger A.G. Sharpe, Clerk
Case 2:21-cv-00029-JPH-MG Document 24 Filed 05/07/21 Page 2 of 2 PageID #: 128
